 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDistrict 34, International Association of Machinistsand Aerospace Workers, AFL-CIO, and itsLodge No. 162 and The Wolf Machine Compa-ny. Cases 9-CB-4375 and 9-CB-4438January 14, 1981DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDZIMMERMANOn August 27, 1980, Administrative Law JudgeThomas A. Ricci issued the attached Decision inthis proceeding. Thereafter, Respondents filed ex-ceptions and a supporting brief, the General Coun-sel filed limited exceptions, a supporting brief, anda brief in support of parts of the AdministrativeLaw Judge's Decision. Respondents filed a brief inanswer to the General Counsel's limited exceptionsand the Charging Party filed a statement adoptingthe position taken by the General Counsel.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and statement of the Charging Party, and hasdecided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and toadopt his recommended Order, as herein modi-fied.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respon-dents, District 34, International Association of Ma-chinists and Aerospace Workers, AFL-CIO, andits Lodge No. 162, their officers, agents, and repre-sentatives, shall take the action set forth in said rec-ommended Order, as so modified:Substitute the following for paragraph 1:"1. Cease and desist from:"(a) Littering the Company's parking lot and en-trances with tire damaging nails, threatening to in-flict bodily injury upon strike replacements andI Respondents and the General Counsel have excepted to certain credi-bility findings made by the Administrative Law Judge. It is the Board'sestablished policy not to overrule an administrative law judge's resolu-tions with respect to credibility unless the clear preponderance of all ofthe relevant evidence convinces us that the resolutions are incorrect.Standard Dry Wall Products. Inc., 91 NLRB 544 (1950), enfd. 188 F.2d362 (3d Cir. 1951). We have carefully examined the record and find nobasis for reversing his findings.2 We will modify the Administrative Law Judge's recommendedOrder to conform to his findings.254 NLRB No. 25employees, or physically assaulting and injuring re-placement employees, for the purpose of restrain-ing them in the exercise of the rights guaranteed inSection 7 of the Act."(b) In any other manner restraining or coercingany employees in the exercise of their rights to self-organization, or to engage in other concerted ac-tivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain fromany and all such activities."DECISIONSTATEMENT OF THE CASETHOMAS A. RIccI, Administative Law Judge: A hear-ing in this proceeding was held at Cincinnati, Ohio, onJune 10 and 11, 1980, on complaint of the General Coun-sel against District 34, International Association of Ma-chinists and Aerospace Workers, AFL-CIO, and itsLodge No. 162, herein called the Respondent or theUnion. The complaint issued on June 4, 1980, uponcharges filed on October 11, 1979 (Case 9-CB-4375), andon January 3, 1980 (Case 9-CB-4438), by the Wolf Ma-chine Company, herein called the Charging Party or theCompany. The issues presented are whether the Unionwas responsible for acts of violence, threats of physicalinjury to persons, and picket line misconduct in violationof Section 8(b)(1)(A) of the Act. Briefs were filed by theGeneral Counsel and the Respondent.Upon the entire record and from my observation ofthe witnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE COMPANYThe Wolf Machine Company, an Ohio corporation, isengaged in the manufacture of electrical and air-operatedcutting machines at its Blue Ash, Ohio, facility. Duringthe 12 months preceding issuance of the complaint, arepresentative period, from this one location it soldgoods and materials valued in excess of $50,000 whichwere shipped directly to out-of-State locations. I findthat the Company is engaged in commerce within themeaning of the Act.II. THE LABOR ORGANIZATION INVOLVEDI find that the Respondent is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESOn June 27, 1979, there was a strike at the Company'sBlue Ash, Ohio, plant; it was an economic strike follow-ing failure of negotiations towards renewal of a collec-tive-bargaining contract. The approximately 76 produc-tion and maintenance employees, all of whom ceasedwork, were represented by IAM District 34 and its sub-ordinate organization called Lodge No. 162. The strikewas still in progress at the time of the hearing in thiscase, 11 months later. Towards the latter part of Septem-ber 1979 the Company started to hire replacements. Be-282 DISTRICT 34, INTERNATIONAL ASSOCIATION OF MACHINISTSginning then and continuing into the following Januarythere occurred a number of acts of violence and threatsof violence on and off the picket line for which, accord-ing to the complaint, the Union was responsible. The Re-spondent denies responsibility for anything untowardthat may have happened.A. Agency-Union ResponsibilityA principal defense by the Union is that no one whocan be called an agent of the Union had anything to dowith whatever the witnesses talked about. It simply dis-putes the complaint allegation that four men therelisted-Carl T. Caldwell, William Eppeaids, Bill Rogers,and Fred Linville-were its agents within the meaning ofthe Act. But the Respondent does admit that Caldwellwas chief steward of its Lodge 162 and that Eppeardswas both a member of the Union's bargaining and griev-ance committees and a picket line captain.John Nickell, a business representative of IAM District34, testified for the Union on this subject. He said that asa business representative he is in charge of 35 shops, i.e.,separate employers, and that District 34 has two otherbusiness representatives like him, each also responsiblefor 30 to 35 other shops. It was Nickell's assertion thatno one but he has, or ever had, any authority over thepickets involved in this case.The strikers picketed in assigned shifts and there werealways a number of them there. They were paid strikebenefits when they picketed. Nickell's office is in Cincin-nati and, as he said, during the 7-month period from Juneto January he visited the Wolf plant "in the neighbor-hood of twenty times, it could be less, it could be more."He added that only he gives anybody any orders or anyinstructions.' To cover the gap appearing obvious fromsuch infrequent visits to the picket line, Nickell said ev-erybody is under orders to phone him about any prob-lems that might arise, and that he, "was called on severaloccasions." In September a State court restraining orderwas issued against the Union because of strike miscon-duct; Nickell was in Washington on business that day.Asked who was responsible for supervising the picketline during his absence, Nickell said it was David Patter-son, the director of IAM District 34. Nickell was not aconvincing witness.Caldwell, the chief steward, and Eppeards, a picketcaptain, are also on the Union's grievance committee.They each have authority to settle grievances at differentlevels. They were elected by the membership to both thegrievance and the bargaining committees. Nickell's argu-ment, at the hearing, that because it was the employeeswho selected these men for such representative statusthey may not be deemed agents of the "Union," meritsno comment at all. What is a union if not the employeesacting together? General Teamsters, Chauffeurs and Help-ers Local Union 298 a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, 236 NLRB 428 (1978).Testimony by Picket Captain Eppeards. intended to support that ofNickell, is very unpersuasive. He said: "Nobody's in charge; nobody'sboss." But his prehearing affidavit reads: "As a committee member Iwasn't assigned picket duty but I often went out to the line to give themen signs and instructions."I find that both Caldwell and Eppeards were agents ofthe Respondent, throughout the events, and that anyunfair labor practice committed by them is chargeable tothe Union. This also means, of course, that any miscon-duct by plain employee pickets, consistent with the ex-ample set by the agents themselves, or committed intheir presence and therefore with their approval, is alsoconduct for which the Union is responsible.B. Nails All Over the PlaceOn the Company's property, there is a parking area, avery large one, for use by the employees. To the right ofthe building it borders on the street, the front perhaps asmuch as 150 feet. There is no gate or fence of any kind,indeed, it appears, no sidewalk at all separating the pri-vate property from the thoroughfare. Cars go on and offat every point along the entire length of the frontage.The pickets walked up and down and often parked theirown cars on the Company's lot. No one told them to getoff the premises,There is clear testimony that a great number of times,from October through December, nails appeared alongthe front of the parking lot and even on the lot itself;nails -inch long and with 3/8-inch wide heads, some-times attached to pieces of shingle so they could bestood up. There was much damage to tires. David Smith,the Company's vice president of operations, testified thatduring the 4-month period September to January theCompany paid 51,500 to repair and replace tires on thecars of the employees who were hired as strike replace-ments. His statement is uncontradicted, but then I hardlysuppose the Union was in a position to prove otherwise.But even given some exaggeration the testimony of allwitnesses-both replacements and strikers-tells a consis-tent story of nails found repeatedly and picked up by carowners to avoid flats. A lot of damage there had to be.One of the culprits, according to company witnesses,was Caldwell, the chief steward, who without questionwas very frequently on the picket line. Counsel for theRespondent makes much of the fact the witnesses ad-mitted being too far away from Caldwell, or other pick-ets, to see each nail clearly when those men kept drop-ping "something," or "things" on the edge of the parkingarea. Smith, whose office window is closest to the park-ing lot, said that on October 11, after seeing Caldwelldrop "something," he went out to look closely and sawthe nails where Caldwell had just stood. Smith said hesaw other pickets do the same thing almost daily. An ex-ample of Smith's testimony:I seen him drop an object ...I could see that itwas some black square object.Q. And what did you do after you saw him dropthis object, if anything?A. Walked out and picked it up.Q. Immediately after you saw him?A. Yes, I did.Q. And what was this object?A. A shingle cut into a -inch square with a nailstuck through it.283 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSmith testified to similar nail dropping activities by othermen acting as pickets; among them he saw LarryLegner, Walt Smith, and Jim Billings, and particularlyFred Linville more than once on December 10 and De-cember 12.Again, from the testimony of Donald Ward, a securityguard hired during the strike: "You couldn't see themdrop the nails because the nails blended in with the park-ing lot. But you could see them standing there with theirfeet, moving their feet around like they were standingthem up. I didn't actually see them drop a nail." Ward,too, identified Fred Linville, among others, as repeatedlyengaged in nail dropping. Clifford Covert, anotherguard, gave like testimony as to Caldwell: "Well, I wentout there and I was picking up the nails. And at this timeI turned around and I saw Carl Caldwell dropping some-thing by his feet and I went over to where he was stand-ing at and picked up tacks."Significantly, Caldwell did not testify. He was a regu-lar picket, a captain, in fact; the record shows clearly hewas very frequently on the line. Does this kind of testi-mony, in the circumstances, suffice to prove it was thepickets-with Caldwell prominent among them-whodropped the nails all over the place? I think yes. Quiteapart from the fact years of experience have taught usthat the highest probability is that the pickets did thisand not the people coming to work there! The followingis a revealing comment by Nickell, the Union's businessrepresentative:Q. Did you, in your own mind, form a belief asto who had put the nails there?A. I would have to say that the area they was inthat it would be advantageous, you would have tosay it looked like it would be the pickets, youknow, if you want to draw a conclusion ...I im-mediately went to the pickets and told them, I said,hey, if you're putting those out here you're onlygoing to get somebody come down on you, you'regoing to get a tougher injunction ... ."Some things are proved one way, some another. Inlight of all the testimony, I find that Chief Steward Cald-well deliberately and repeatedly placed tire-damagingnails at the entranceway to, and upon, the Company'sparking lot as a deterrent to employees coming to workacross the picket line. By his conduct the Respondentviolated Section 8(b)(1)(A) of the Act. Local 248, Meat &Allied Food Workers, affiliated with Amalgamated MeatCutters and Butchers and Butcher Workmen of NorthAmerica, AFL-CIO (Milwaukee Independent Meat PackersAssociation), 222 NLRB 1023 (1976). By their picket cap-tain's example to the ordinary, assigned pickets of unfairlabor practices committed in their presence the unionagents encouraged and approved like misconduct by allthe pickets, making their widespread placing of damag-ing nails on the Company's premises further unfair laborpractices for which the Respondent is accountable. I findparticularly that by the repeated such conduct by FredLinville the Respondent violated Section 8(b)(1)(A).C. Threats of Personal Injury to ReplacementEmployeesWhen the Company started to hire replacements, onSeptember 24, there developed, understandably, an an-tagonism between the two groups-pickets versus stri-kerbreakers. As the Union's business representative expe-rienced in these matters said the pickets would naturallytry to keep would-be employees from crossing the picketline. While not every resultant shout or gesture-ineither direction-could be called an unfair labor practice,some things did happen that must be considered seriouslyhere.In a house in a nearby town, Norwood, there livedfour young men who worked as replacements. Custer,the lady of the house, and mother of two of these em-ployees, and one of her sons, Danny Miles, testified thaton the evening and during the night of October 8, a carwith four or five persons drove back and forth in frontof their house shouting obscenities and yelling threats atits occupants. Miles said clearly he recognized Caldwellsitting next to the driver on the front seat, and hismother said she learned it was Caldwell who sat therethe next day when after seeing him in the car severaltimes she saw him on the picket line. According toCuster, the car came by and circled the block about sixor seven times between 6 p.m. and about 2 a.m.:They started yelling out vulgarities and screamingout scab, scab, scab, scab, scab, scab, and then a lotof other-they threatened to kill us; they pulled thecar into the drive the first time and they threatenedto kill us ...They said "we're going to kill youNorwood punks," but there was a vulgar word inbefore the punks. They threw beer bottles outtoward our driveway. Far enough out of the waythat they could keep circling the block and notdamage their own car ...They threw it towardthe house, in that direction ...They woke up ev-erybody in our neighborhood. Every neighbor wasout there listening.Miles got home that evening about 10 p.m. As he re-called it:[A] light Cutlass Supreme started circling the housewith five people inside of it yelling obscenities,throwing bottles and breaking glass ...I recog-nized one person in the passenger front seat. I rec-ognized Carl Caldwell ...the first couple of timesit was just driving by on the street yelling obsceni-ties ...throwing glass and bottles ...it wasabout the second or third time ...that the car ac-tually pulled up into the driveway onto our prem-ises. And at that time Mr. Caldwell was leaning outof the passenger front window with a baseball batyelling "we're going to kill you Norwood punks."Custer and Miles said they had to call the police sever-al times, that neighbors came out to their porchesalarmed, and that the entire neighborhood was awakenedby the threats.284 DISTRICT 34, INTERNATIONAL ASSOCIATION OF MACHINISTSAs already stated, Caldwell chose not to appear as awitness at the hearing. Instead the Respondent called astriker named Billings. He said it was he, in the blue Cut-lass, who went to that house that day and night withtwo other strikers-not Caldwell-because "there was afew scabs that lived there in Norwood," and "we ...was going to aggravate them a while ...and harassthem a little ...we was just trying to let the neighborsknow there was scabs that lived there. We hollered outthe number of the house and called them scabs." Billingsdenied throwing bottles, carrying baseball bats, or enter-ing the driveway. He said it was the occupants of thehouse who threw eggs at his car and shot at it with BBpellets. His story is that it all started at about "I or 2o'clock in the afternoon" when he was drinking in a barwith some other strikers and, because he knew four"scabs" lived at that house, they decided to do whatthey did. The following is part of his testimony, "Q.How much did you have to drink that night? A. I hadtoo much to be out driving. I couldn't tell you just howmuch."I do not credit Billings about Caldwell's presence inthat car that day and his participation in what went on, Ifind, as the two other witnesses testified, the chief ste-ward was there in the front seat and voiced the threatsto inflict personal injury upon the strike replacementswho lived there. By such conduct on his part the Re-spondent again violated Section 8(b)(1)(A) of the Act.D. The Attack Upon the JanitorEarly in the morning on January 8, 1980, an elderlyman, a replacement employee working as a janitor, wasassaulted on the concrete walk leading from the front en-trance of the building to the street. There was no imme-diate third party witness to the incident of violence and,whatever the reason, the janitor himself, Delbert Jacobs,only identified his assailant by reference to the outerclothing he wore. Within minutes after being hurt, hisface bloodied and his arm and hand cut, he was in themanager's office and pointed out the window to a manwearing, he said at the hearing, a "green coat ...withorange ...inside the coat." Smith, the manager, alsotestifying, quoted Jacobs as telling him, when he askedwho had hit him, "it's the man with the green jacket onand the orange lining." Smith added that as soon asJacobs pointed at the person so clothed, Smith recog-nized Eppeards, the Union's picket captain, still in frontof the building. He added that Jacobs then asked whatwas the man's name and that he told the janitor it wasEppeards. One other witness for the General Counselspoke of this incident. Carolyn Stanton, the receptionist,whose desk is just inside the front door and who couldlook outside through the glass panels, said that not longbefore Jacobs came in hurt, she saw him with Eppeardsstanding on the concrete in front of the door. Stantonsaid she looked at Jacobs' back, with Eppeards, whomshe knew, facing her directly. She also said she heardEppeards say, "What's the matter with you, man." Otherthan this Stanton said she neither saw nor heard anythingelse.Eppeards, who remembered the day well, swore henever went near Jacobs that day. His total story is thatbeginning quite some time before the incident happenedand continuing well after it, he was always just sitting ina friend's car on the parking lot and playing with achild's computer football game. He said he never leftthat car, or stopped playing the children's game, untilabout 20 minutes after somebody had yelled, "They'refighting," and that even then he only walked away fromthe car because some emerging "scabs" were threateningto make trouble at the lunch hour.There was another witness, James Daniel, who wasnever an employee here and whose two sons were thenstriking pickets. He said he came to the plant to bringcoffee to his son and to talk to Caldwell, the steward,about the outlook for jobs for his sons. His story is thatas he walked along the front of the building and sawJacobs sweeping refuse near the office entrance, hecalled out, "you ought to be proud of yourself for keep-ing these boys out on-crossing the picket line and keep-ing these boys on the street." With this, still according toDaniel, Jacobs twice called him a "son-of-a-bitch" andthen drew a knife from his pocket. "And when he did Igrabbed the broom and swapped him over the head. Andhe kind of came around like that and I think I hit himtwo or three times, I don't know which. But the broomhandle was breaking every time I hit him. I think afterabout the third time then he turned around and wentback into the building here ... ."It is purely a question of credibility. Jacobs swore henever had a knife with him, and I certainly believe him.He is an old man, rather infirm, and he absolutely didnot have reason to pick a fight with anyone. Smith saidthat when the old janitor pointed to the man who hadjust struck him, Smith recognized Eppeards, whom hecertainly knew. (Eppeards was wearing a camouflagejacket that day and his version of his participation, ornonparticipation, is absolutely unbelievable.) Daniel saidhe just started a fight; why should he do that with an oldman, decrepit, worn in appearance, and, it would appear,mentally hesitant? The thing happened at or about 8o'clock in the morning. Late that night, Daniel contin-ued, he went to the police and signed a statement that itwas he who had assaulted the man. If his consciencebothered him why did he wait all day? When these ques-tions are considered together with Eppeards' incredibledetails of how he behaved during the day, one mustwonder: What really happened here? The only fact thatcannot be doubted is that Jacobs was hit, deliberatelyand with malice, and that however the violence cameabout it had its genesis in the striker versus worker situa-tion.We start with Eppeards' statement that he had beensitting alone in his car playing a game for quite sometime, when "somebody yelled, 'they're fighting."' Hewas the picket captain. According to Nickell, the busi-ness representative, it was the captain's duty to reportimmediately by phone to Nickell anything disturbing thatmight happen on the picket line. If anything, "a fight"called for the picket captain's attention. Right there hisstory rings false. Not only did Eppeards not communi-cate with any supervisor, but he never even got out ofhis car. Instead, to make his insistence that he was not285 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe attacker more convincing, he repeated easily a dozentimes, that he sat, played, and never moved. His very de-meanor on the witness stand helped to discredit him. Hesaid he continued to play the game for 20 minutes.A policeman approached, asked him if his name wasEppeards, then searched and handcuffed him, and tookhim to jail. He was kept in a local jail until 5 p.m. andthen transferred to the county jail. He said directly, anumber of times, that although he asked why was hebeing held, not once, from 10 a.m. until 11 p.m., when hewas released, did any police officer or any retaining offi-cial give him a hint as to why they were holding him, anabsolutely incredible story. If he is to be believed, thepolice never asked him a single question. More, he didnot ask to use the phone, or for permission to communi-cate with anyone, until he was taken to the second placeat 5 p.m. Then, for the first time, he asked could he usethe phone and was given permission. He called his wife.And, finally, Eppeards admitted that even then he didnot ask her to get in touch with Nickell or anyone onbehalf of the Union, nor even any lawyer. If there is onething a picket captain jailed directly from the picket linewould have done at that moment, indeed throughout theday, it would have been to try and turn to the Union forhelp. But the most revealing part of his story is that hetold his wife at 5 p.m. to call Daniel. This is the oldfamily friend who, if he is to be believed, then went tothe police to confess! Eppeards cannot be believed at all.Daniel, who testified it was he who assaulted the jani-tor, said that he is an old friend of the Eppeards familyand that during the day he learned Eppeards had beenarrested for the offense. He said he talked to Eppeards'father, to Caldwell, and to Nickell, and that he thenwent to the police and confessed to having been theguilty party. He added he too wore a camouflage hoodthat day. At 11 o'clock that night the police released Ep-peards with the statement, according to Eppeards' com-pletely uncorroborated testimony, that someone else hadconfessed.I deemed it very significant that this record containsno indication of what happened after that. No one fromthe police department was called to support anyone'soral testimony. Was Daniel arrested? Was he indicted, ortried as a criminal? Did his lawyer plea-bargain duringthe evening, before he admitted the offense, so as toassure his friend his freedom from any incarceration?Daniel is not a young man and, in all probability havinga clean record, may well have helped Eppeards withouttoo much danger to himself. He did discuss the matterwith the union official before stepping forth.I think the credible evidence sufficient to prove it wasEppeards who assaulted the strike replacement for thereason he was working across the picket line. He lied,without question, at this hearing. Daniel's story simplydoes not ring true and leaves too many very pertinentquestions unanswered. In contrast, the office secretarysaw the picket captain in conversation with Jacobs justat or about the time of the assault. And when Jacobs,only minutes after being hit, pointed to Eppeards as theman who did it, Smith, the manager, who knew Ep-peards very well, became the perfectly acceptable wit-ness in this case. I find it was Eppeards who committedthe physical assault and that it was an unfair labor prac-tice, of course, chargeable to the Respondent.D. Roughhouse or a Tea Party?Beginning in September, when striker replacementsstarted to come to work, there was continuing name-call-ing and hateful looks exchanged back and forth betweenthe pickets and the "scabs," as the pickets loudly namedthe new employees. As already explained, there is nofence, or other physical enclosure separating the largeparking lot from the street that runs in front of the com-pany land. The pickets were there all the time and theywalked along the entire periphery of the private proper-ty. This means the cars that came and went, whetherdriven by strikebreakers or pickets-who also left theirpersonal cars on the lot-entered at any point along the150-foot frontage.That a purpose of the pickets was to make it a littleuncomfortable for the replacements is a fact of life in theindustrial world that should not surprise anybody. Andthat the newly hired employees-if only in normal reac-tion to the name-calling and offensive looks-shouldthemselves try to needle the pickets, was also to be ex-pected, if only because all of these people are onlyhuman. One way for the pickets to do this would be towalk along the street in such a way as to make it diffi-cult for the replacements to find a wide enough openarea between them to enter the lot without hesitation. Inturn the replacements, when leaving at the end of theirshift, could give the appearance of heading directlytoward a picket while intending no more than putting alittle trepidation in them.There is a particular allegation in the complaint thatone day Caldwell "drove dangerously close" to theguards whom the Company had hired to see that the re-placements came and went safely. Three guards testifiedabout this; whether the essential purpose of their testimo-ny was to say that Caldwell, coming to and going fromthe parking lot, in fact intended to hit them, is not clear.Their words seem as much to indicate they really meantto say that Caldwell deliberately drove "dangerouslyclose" to them only to scare them, not really to run themover. How close is too close? How close is dangerouslyclose?Security guard Ward said that on September 24, as heand another guard, Clifford Covert, were standing onthe edge of the parking lot, a picket, whom he identifiedas Caldwell, drove out of the lot "so close that I grabbedthe other guard and pulled him out of the way." He saidthe car missed him "by about a foot," and was driving ata speed "excessive for a parking lot," about 20 miles anhour. The witness continued that that same day the samething happened again during the morning:[He] just missed again by a foot. It was too closefor comfort.Q. And did you jump out of the way?A. I don't think I did at that time. I was watch-ing him close enough though that I would had ifhe'd have gotten any closer. He veered away fromme at the last minute ...In order not to hit me.286 DISTRICT 34, INTERNATIONAL ASSOCIATION OF MACHINISTSWard's testimony continued that later that day Cald-well again drove past him, from 30 or 40 feet away: "Iheard tires screeching in the parking lot and gravel scat-tering and I turned around and looked and he wascoming at me again ...at the time that I turned aroundand looked he was spinning around. And after he spunaround he headed towards me, towards the west en-trance ...I jumped out of the way though that time.Another guard, Gregory Kasarcik, was offered as acorroborating witness to the scene about Caldwell's ac-tivities:[He] veered up onto the parking lot and headedat Mr. Ward. I'd say his speed was probably 20, 25miles an hour at the time. It wasn't an excessive rateof speed. I saw him head up that way and he inturn, you know, hit his brakes causing them tosqueak and, you know, like rubber on asphalt, and itcaused it to make a squeaking loud noise. CausingMr. Ward to jump up, look and jump out of theway.To make his story more convincing, Ward added thatCaldwell drove his car from and to the parking lot onlyto go talk to pickets at the other side of the companyproperty, about 300 feet away. His implication here isthat the business agent could just as well have walkedand that therefore it must be inferred his purpose in driv-ing at all was to endanger the life of the guards. Thistidbit did not enhance the witness' credibility, given par-ticularly its vague generalities and conclusionary flavor.Against this, there is the testimony of Nickell, a no lesspartisan witness: "And they would come up to the picketline and when they'd get close to the line they wouldmake a beeline and burn gravel going in ...Theywould come up off of Creek Road and get up close tothem [the pickets] ...and if you were in their waythey're going to run you over!"Eppeards, the picket captain, testified that when a re-placement drove out of the lot towards three or fourpickets; "He pulled up to the driveway ...and he'sstopping and starting and stopping and starting, all thetime, you know, he's just starting and stopping and start-ing and stopping ...This man [a replacement] turns outand takes a right turn and he's coming up and he's stop-ping and starting and stopping and starting." "I think wemight have yelled 'scab' or something like this, that'svery possible, you know because we do that." "And thena bottle of some kind came flying past my head. Andthat pissed me off because it almost hit me in the head."Again, still from Eppeards' testimony: "The ... guy gotout of his car after you pass ...he stopped right thereand he was out of the car yellin, you know, screaming atus ...He wasn't in the middle of the street, he was onhis side of the road."The most obvious truth about all this testimony, by thewitnesses on each side, is that they were embroideringtheir stories to reflect the continued conflict that markedeverything that was happening at and near the picketline during that turbulent period. How fast is too fast?Unfair labor practices must be proved by definitive, posi-tive, and affirmative evidence. I can make no findings of8(b)(1) violations on all this confused and vague testimo-ny. The only clear thing is that nobody was hit by a car;nobody was hurt. As the Board long ago said, unfairlabor practices must be proved by a preponderance ofthe affirmative evidence on the record as a whole. PlennRaven Silk Mills, Inc., 101 NLRB 239 (1952).I do not think this record suffices to support the com-plaint allegation that by driving "dangerously close" toother people an agent of the Respondent committedunfair labor practices.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set out in section III,above, occurring in connection with the operations ofthe Wolf Machine Company, described in section 1,above, have a close, intimate, and substantial relationshipto trade, traffic, and commerce upon the several Statesand tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.CONCLUSIONS OF LAWI. By littering the Company's parking lot and en-trances with tire damaging nails, by threatening to inflictbodily injury upon strike replacements and employees,and by physically assaulting and injuring a replacementemployee, the Respondent has violated, and is violating,Section 8(b)(1)(A) of the Act.2. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) ofthe Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER2The Respondent, District 34, International Associationof Machinists and Aerospace Workers, AFL-CIO, andits Lodge No. 162, its officers, agents, successors, and as-signs, shall:1. Cease and desist from littering the Company's park-ing lot and entrances with tire-damaging nails, threaten-ing to inflict bodily injury upon strike replacements andemployees, or physically assaulting and injuring replace-ment employees, for the purpose of restraining them illthe exercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post at its office and meeting halls copies of the at-tached notice marked "Appendix."3Copies of said2 In the event no exceptions are filed a provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived lor all purposes.1 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in he notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted ursu-ant to a Judgment f the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."287 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotice, on forms provided by the Regional Director forRegion 9, after being duly signed by its authorized repre-sentative, shall be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, including all places where no-tices to members are customarily posted. Reasonablesteps shall be taken by it to ensure that said notices arenot altered, defaced, or covered by any other material.(b) Deliver to the Regional Director for Region 9,signed copies of said notices in sufficient numbers forposting by the Wolf Machine Company, the Employerbeing willing, at all locations inside its place of businesswhere notices to its employees are customarily posted.(c) Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WE WILL NOT litter the Wolf Machine Compa-ny's parking lot and entrance with tire-damagingnails.WE WILL NOT threaten to inflict bodily injuryupon strike replacement employees.WE WILL NOT physically assault and injure re-placement employees.WE WILL NOT in any other manner restrain orcoerce any employees in the exercise of the rightsto self-organization, or to engage in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain fromany and all such activities.DISTRICT 34, INTERNATIONAL ASSOCI-ATION OF MACHINISTS AND AEROSPACEWORKERS, AFL-CIO, AND ITS LODGE No.62288